Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7, 8, 15 and 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
In particular, claims 1-7 are drawn to a process. Under 35 U.S.C. §101 a process must 1) be tied to another statutory class (such as a particular apparatus) or 2) transform underlying subject matter (such as an article or materials) to a different state or thing. The claimed process steps do not transform underlying subject matter. Thus, to qualify as a 35 U.S.C. § 101 statutory process, the claims should positively recite the other statutory class (apparatus or thing) to which it is tied, for example by identifying the apparatus that accomplishes the method steps.
Additionally, analysis of claim 1 with respect to subject matter eligibility under step 1 determines that the claim falls within the statutory category of a process. Moving to Step 2A, Prong One, it is determined that claim 1 recites a judicial exception, an abstract idea that falls within the mental process groupings in the 2019 PEG and the analysis must therefore proceed to Step 2A Prong Two. This part of the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception and whether there are any additional elements recited in the claim beyond the judicial exception. Claim 1 recites only acquiring a plurality of skills, calculating a weight value of each of the plurality of skills and acquiring a recommended test question. The combination of limitations fails to meaningfully limit the claim because it does not require any particular application of acquiring of information. Accordingly, the limitations do not integrate the judicial exception into a practical application and the claim is therefore directed to the judicial exception. Finally, in step 2B, claim 1 is found to be ineligible as the claim as a whole does not amount to significantly more than the exception. A person could perform the steps of acquiring a recommended test question as part of a mental process. 
While Claims 8, 15 and 16 additionally recite an apparatus, an intelligent device and a non-transitory computer readable storage medium, respectively, merely applying the method to a generic computer does not provide meaningful limits to the claim. Therefore claims 8, 15 and 16 are also ineligible. Dependent claims 7 and 14 are also ineligible because they fail to meaningfully limit the claim. Dependent claims 2-6 and 9-13 are eligible as they recite limitations to the claim beyond the judicial exception.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7, 8, 14, 15 and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Publication No. 2019/0130512 (“Kuhn”).

Regarding claim 1, Kuhn discloses a method for recommending a test question, comprising: 
acquiring a plurality of skill entities of a post (limitation “post” is interpreted as a job position, Fig. 4, skills 424D corresponding to post “chief executive officer”);  
calculating, according to data of the post, a weight value of each of the plurality of skill entities ([0067] assesses the positions using numerical weighting preferences to create corresponding Competency Models and/or Culture Fit Models. The process also assesses candidates using evaluative criteria derived from the Competency Models and/or Culture Fit Models); and 
acquiring, according to the weight value of each skill entity, a recommended test question of the post from a question bank ([0097] Interview Guides within the system and method (10, 20) may be custom-designed either using questions from a compiled Interview Question library or from questions the User has utilized in the past. With this tool, the User can distribute different interview questions to various interviewers who meet with the same Candidate during the selection process).

Regarding claim 8, Kuhn discloses an apparatus for recommending a test question, comprising: at least one processor; and a memory storing instructions, wherein the instructions when executed by the at least one processor, cause the at least one processor to perform operations, the operations comprising: 
acquiring a plurality of skill entities of a post (limitation “post” is interpreted as a job position, Fig. 4, skills 424D corresponding to post “chief executive officer”);  
calculating, according to data of the post, a weight value of each of the plurality of skill entities ([0067] assesses the positions using numerical weighting preferences to create corresponding Competency Models and/or Culture Fit Models. The process also assesses candidates using evaluative criteria derived from the Competency Models and/or Culture Fit Models); and 
acquiring, according to the weight value of each skill entity, a recommended test question of the post from a question bank ([0097] Interview Guides within the system and method (10, 20) may be custom-designed either using questions from a compiled Interview Question library or from questions the User has utilized in the past. With this tool, the User can distribute different interview questions to various interviewers who meet with the same Candidate during the selection process).

Regarding claim 15, Kuhn discloses an intelligent device, comprising: a processor, a memory, and a computer program stored on the memory and executable on the processor, wherein the computer program, when executed by the processor, implements the operations of the method for recommending a test question according to claim 1 ([0010] a method for pre-hiring and post-hiring leadership development performed by one or more computing devices).

Regarding claim 16, Kuhn discloses a non-transitory computer-readable storage medium, storing a computer program, wherein the computer program, when executed by a processor, implements the operations of the method for recommending a test question according to claim 1 ([0011] the System and Method for Pre-Hiring and Post-Hiring Leadership Development, one or more non-transitory computer-readable media store instructions which, when executed on one or more computing devices, cause the one or more computing devices to perform several steps).

Regarding claims 7 and 14, Kuhn discloses wherein the data of the post comprises at least one of following items: post data, post promotion data, historical employee data, candidate resume data, or test question data (fig. 4, tasks 424A corresponding to post data).  

Allowable Subject Matter
Claims 2-6 and 9-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Claims 2 and its dependents are allowed because the closest prior art either alone or in combination, fail to anticipate or render obvious, the claimed limitations of:
“extracting skill entities from recruitment data of the post through a skill entity depth model, wherein the skill entity depth model is an end-to-end model with recruitment data as an input, and skill entities as an output” and
“matching the extracted skill entities with skill entities in an entity relationship network to obtain a plurality of skill entities of the post in the entity relationship network, wherein the entity relationship network comprises at least one of: a subordinate relationship of skill entities, or an equivalent relationship of skill entities”  
in combination with “acquiring, according to the weight value of each skill entity, a recommended test question of the post from a question bank” as recited in claim 1 along with all other limitations in the claims as defined by Applicant.
Specifically, the prior art discloses assessment development methods where survey questions, which may have been rigorously tested for their association with specific skills and competencies, may be psychometrically tuned to measure competencies and also methods of associating specific skill sets with particular posts and positions but does not specify using a skill entity depth model and end-to-end model using recruitment data as claimed in the instant invention.
Claim 9 recite similar limitation, therefore claim 9 and its corresponding dependents are allowable for the same reasons discussed with respect to claim 2.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
2021/0056651 to Sengupta et al. comparing a user profile with the multiple additional user profiles in the skillset database to determine one or more recommended skills for the worker to add to their user profile. Also, features related to providing a proficiency test output descriptive of a proficiency test corresponding to the professional skill inputted to verify the human capital professional skills
2017/0243312 to Smith et al. discloses generating assessment survey questions in association with specific skills
2020/0410452 to Halevy discloses a knowledge test or tests related to at least one of the required skills may be generated. For example, by pulling questions from a pre-made questions bank
2019/0340945 to Maholtra et al. discloses compiling skills associated with jobs listings from a plurality of users of similar jobs
CN 108446886 to Wang discloses web crawler technology to form a talent big data database, the talent data scoring model is established through utilizing the depth learning algorithm, the collaborative recommendation algorithm is utilized to quickly and accurately recommend enterprise recruiting talents
20170221165 to Sawant et al. discloses each technology specific multi-skill role may be associated with a plurality of skills that may be mapped to a technology platform level, a multi-skill role level or an individual participant level. For example, technology platforms, multi-skill roles and individual participants may correspond to core skills, mandatory skills and elective skills respectively

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIRAPON INTAVONG whose telephone number is (571)270-7491. The examiner can normally be reached Monday to Friday, 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIRAPON INTAVONG/Examiner, Art Unit 2652